Memorandum. Order affirmed on the majority memorandum at the Appellate Division with respect to the issues there covered. Concerning the admissibility of the testimony of the robbery victim and his daughter, it has been settled within reasonable perimeters that the testimony of a live witness is not necessarily excludible because the identity of the witness had been ascertained by a breach of the rules governing search and seizure (see, generally, People v Mendez, 28 NY2d 94 [ Gibson, J.], and the authorities cited, cert den 404 US 911).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.